An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Huis on 21 September 2021. Applicant agreed to amend claims 23 and 24, as set forth below, to address inconsistencies with the base claim.
The application has been amended as follows: 
In claim 23, lines 1 – 2, “at least one of apertures (13) or lenses are” was changed to -- slit aperture is --.
In claim 24, line 1, “apertures” was changed to -- aperture --; 
	line 2, “are” was changed to -- is --. 
The following is an examiner’s statement of reasons for allowance: Applicant cites several optical measurement arrangements for obtaining physiological information from a subject. In addition, Mannheimer et al. (Figure 4 and the description thereof), Parker (Figure 1 and the description thereof), and Chin et al. (Figure 19 and the description thereof) teach arrangements including apertures between the optical elements and the subject during a measurement. Mannheimer et al. rely upon a pinhole (circular) aperture, rather than a slit aperture. Chin et al. (column 6, lines 56 – 64 and the description of Fig 19) indicate that through the use of a configuration having a narrow numerical aperture between the optical elements and the subject, light shunting can be limited. Further, Kiani et al. (Figures 5A-C and the descriptions thereof), Kintz et al. (Figure 2 and the description thereof), and Shao et al. (Figures 4A – 5C and the descriptions thereof) teach optical measurement arrangements that use louvers or optical films with blocking sections to limit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


    PNG
    media_image1.png
    105
    492
    media_image1.png
    Greyscale




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791